Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
2.	This communication is responsive to claims filed on December 21, 2020.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below as authorized by Vitaliy Orekhov by telephone communication on 02/23/2021. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims have been amended as follows:
11.	(Currently Amended) A device comprising:
a speaker;
a microphone;
a memory configured to store a plurality of vouchers; and
a processor configured to control the device to:
output a first audio signal using the speaker;
receive, via the microphone, a second audio signal including the output first audio signal;
decode a code from the received second audio signal based on removing the first audio signal from the received second audio signal, the code including a voucher identifier, a location associated with the voucher identifier and voucher sharing history information;

based on the voucher identifier in the obtained code, , and at least one of a) a number of times the voucher is used being less than a voucher limit and b) a time of possible voucher redemption associated with the voucher, provide access to the corresponding voucher stored on the memory for redemption by the device; 
update the voucher sharing history information in the code to indicate a number of times the voucher is shared;
generate a third audio signal with the code including the updated voucher sharing history information encoded into the third audio signal; and 
output the third audio signal using the speaker for sharing voucher information with another device.

15. 	(Currently Amended) The device as claimed in claim 11 wherein the access to the voucher is further dependent on one or more constraints 

28. 	(Currently Amended) A computer-implemented method performed by a device, including:
outputting a first audio signal using a speaker;
receiving, via a microphone, a second audio signal including the output first audio signal;

determining that the voucher identifier in the obtained code corresponds to a voucher of a plurality of vouchers stored on the device;
based on the voucher identifier in the obtained code, , and at least one of a) a number of times the voucher is used being less than a voucher limit and b) a time of possible voucher redemption associated with the voucher, providing access to the corresponding voucher stored on the device for redemption by the device; 
updating the voucher sharing history information in the code to indicate a number of times the voucher is shared;
generate a third audio signal with the code including the updated voucher sharing history information encoded into the third audio signal; and 
outputting the third audio signal using the speaker for sharing voucher information with another device.

Allowable Subject Matter
Claims 11-39 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H MAUNG whose telephone number is (571)270-5690.  The examiner can normally be reached on Monday-Friday, 9am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 1-(571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS H MAUNG/Primary Examiner, Art Unit 2654